DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between patentable distinct species, as set forth in the Office action mailed on 11/23/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/23/2018 between species is withdrawn.  Claims 4, 5, 10, 12 and 13, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Alliison Tulino on 6/21/2021.

The application has been amended as follows: 

Claim 14 is cancelled.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, neither Schatz (US5277370A) nor Binder (WO1990007379A1) disclose every single limitation as set forth, nor does the combination of Schatz and Binder teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein a diameter of the hollow body is smaller than a diameter of the rotor, such that, in a radial direction, an outer circumferential wall of the hollow body is spaced apart from the inner circumferential wall of the housing to form an annulus therebetween, wherein the feed material flows throuqh the annulus after beinq processed in the first processing zone and wherein the hollow body has at least one port at a lower end that faces the rotor, and wherein a process gas is supplied to an interior of the hollow body and is then supplied from the interior of the hollow body to the feed material through the at least one port of the hollow body, such that the process gas first passes through the hollow body and through the at least one port of the hollow body before being supplied to any portion of the feed material within the housing” in combination with the other limitations of the claim. 
Claims 2-5, 9-13 and 15-20 are allowed because they depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./          	Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/             Supervisory Patent Examiner, Art Unit 3725